Order and judgment (one paper), Supreme Court, New York County (Elliott Wilk, J.), entered on or about April 9, 1996, which denied plaintiff’s motion, and granted defendants’ cross motion, for summary judgment, unanimously affirmed, with costs.
We affirm on the ground urged before the motion court. Although the business judgment rule did not govern defendants’ *154decision to withhold approval of plaintiff’s UCC foreclosure sale purchase of the coop shares since the proprietary lease imposed a reasonableness standard (see, Ludwig v 25 Plaza Tenants Corp., 184 AD2d 623), there was a reasonable basis for rejecting plaintiff. We have considered plaintiff’s other contentions and find that they do not warrant a different result. Concur—Sullivan, J. P., Milonas, Wallach and Mazzarelli, JJ.